Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Sue Roberts appeals the district court’s order dismissing her complaint filed in her Chapter 13 proceeding for lack of subject matter jurisdiction. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberts v. Roberts, No. 5:15-cv-02099 (S.D.W.Va. Aug. 5, 2015). We deny Appellant’s motion for judicial review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.